                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF IOWA
                             CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,                 )
                                          )       Criminal No. 1: 18-cr-31
                                          )
              V.                          )       PLEA AGREEMENT
                                          )       (Conditional Plea)
GREGORY STEPHEN,                          )
                                          )
              Defendant.                  )

       The United States of America (also referred to as "the Government") and the

Defendant, GREGORY STEPHEN, and Defendant's attorney, enter into this Plea

Agreement.

A.     CHARGES

       1.     Subject Offenses.   Defendant will plead guilty to Counts 1 through 7,

inclusive, of the Superseding Indictment. Counts 1, 2, 3, 4, and 5 charge the defendant

with Sexual Exploitation of minor - Production of Child Pornography, violations of Title

18, United States Code, Section 2251(a) & (e). Each of these five counts involves a different

minor victim. Count 6 charges possession of Child Pornography a violation of Title 18,

United States Code, Section 2252(a)(4)(B). Count 7 charges Transporting Child

Pornography in violation of Title 18, United States Code, Section 2252(a)(l) and (b)(2).

In addition, Stephen will forfeit all devices used to commit criminal offenses including

any devices used to record or store visual depictions of nude minors.

       2.     No Further Prosecution. The Government agrees that Defendant will not be

charged in the Northern District of Iowa with any other federal criminal offense arising
                                              1                               Government
                                                                                Exhibit
                                                                                1 - Plea
                                                                                  Case
        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 1 of18-CR-31
                                                                    19
from or directly relating to this investigation. This paragraph and this Plea Agreement

do not apply to any criminal act occurring after the date of this agreement, or any other

crime of violence not known by the Government.

B.    MAXIMUM PENALTIES

      3.     Maximum and Mandatory Minimum Punishment. Defendant understands

that the crimes to which he is pleading guilty in Counts 1, 2, 3, 4, and 5 each carries a

mandatory minimum sentence of fifteen (15) years in prison and a maximum sentence of

thirty (30) years in prison; a maximum fine of $250,000.00 per count; and a term of

supervised release of life. Defendant understands that the crimes to which he is pleading

guilty in Count 6 carries a maximum sentence of ten (10) years in prison; a maximum fine

of $250,000.00; and a term of supervised release of life. Defendant understands that the

crimes to which he is pleading guilty in Count 7 each carries a mandatory minimum

sentence of five (5) years in prison and a maximum sentence of twenty (20) years in

prison; a maximum fine of $250,000.00; and a term of supervised release of life. A

mandatory special assessment of $100 per count also must be imposed by the sentencing

court. Defendant understands that the Court may not impose a sentence less than the

mandatory minimum sentence. Defendant understands that the Court may impose

consecutive sentences. No one has promised Defendant that he will be eligible for a

sentence of less than the mandatory minimum sentence. No one has promised Defendant

that he will not receive a maximum sentence on each count to be served consecutively.




                                           2


      Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 2 of 19
      4.      Superoised Release--Explained.       Defendant understands that, during any

period of supervised release or probation, Defendant will be under supervision and will

be required to comply with certain conditions. If Defendant were to violate a condition

of supervised release, Defendant could be sentenced up to 5 years in prison, without any

credit for time previously served.

      5.     Detention.   Pursuant to the Mandatory Detention for Offenders Convicted

of Serious Crimes Act (18 U.S.C. § 3143), Defendant agrees to remain in custody following

the completion of the entry of Defendant's guilty plea to await the imposition of sentence.

C.    NATURE OF THE OFFENSE -- FACTUAL BASIS

      6.      Elements of Counts 1, 2, 3, 4, and 5 Understood.   Defendant understands that

to prove the offenses alleged in Counts 1, 2, 3, 4, and 5, which is Sexual Exploitation of

minor - Production of Child Pornography, violations of Title 18, United States Code,

Section 2251(a) & (e), the Government would be required to prove beyond a reasonable

doubt the following elements:

               (a) on or between the dates identified in the superseding indictment, victim
referred to in the particular charge was under the age of eighteen years;

              (b) the defendant knowingly employed, used, persuaded, induced, or
enticed the victim to engage in sexually explicit conduct;

              (c) the defendant did so for the purpose of producing one or more visual
depictions of such conduct; and

             (d) that visual depictions of such conduct were produced using materials
that had been mailed, shipped, or transported across state lines by any means.




                                               3



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 3 of 19
      7.       Elements of Count 6 Understood. Defendant understands that to prove the

offense alleged in Count 6 which is Possession of Child Pornography, in violation of Title

18, United States Code, Section 2252(a)(4)(B), the Government would be required to prove

beyond a reasonable doubt the following elements:

             (a) on the date identified in the superseding indictment, the defendant
knowingly possessed one or more matters which contained a visual depiction of a minor
engaged in sexually explicit conduct;

             (b) that the defendant knew that the visual depiction(s) were of minors
engaging in sexually explicit conduct;

             (c) that the visual depiction was produced using materials which had been
mailed, shipped, or transported using any means or facility of interstate commerce.

      8.       Elements of Count 7 Understood. Defendant understands that to prove the

offense alleged in Count 7 which is Transportation of Child Pornography, in violation of

Title 18, United States Code, Section 2252(a)(l), the Government would be required to

prove beyond a reasonable doubt the following elements:

              (a)    The defendant knowingly transported or shipped the identified
hardware and data files which contained a visual depiction of a minor engaged in
sexually explicit conduct;

             (b)    The production of the visual depiction involved the use of a minor
engaged in sexually explicit conduct, and the visual depiction was of such conduct;

            (c)    The defendant knew that the visual depiction involved the use of a
minor engaging in sexually explicit conduct, and

               (d)     The defendant shipped or transported the identified hardware and
data files in interstate commerce by personally carrying the device containing the visual
depictions across state lines from Illinois to Iowa.




                                            4



           Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 4 of 19
      9.     Elements Admitted.    As a factual basis for Defendant's pleas of guilty,

Defendant admits the following:

              (a) On Wednesday, February 21, 2018, law enforcement officers conducted
a search of a hidden camera device that was taken from the defendant's residence. The
search revealed that the defendant (Stephen) had used this device to record secretly
several nude minor boys in hotel rooms in Lombard, Illinois and Ankeny, Iowa.
Stephen employed the device in January of 2018 in Lombard, Illinois and then
transported the device from Illinois to Iowa after using it to secretly record the boys.
Stephen had invited the boys, and then escorted the boys, to attend basketball games or
play in basketball tournaments. Stephen placed the recording device in hotel bathrooms,
pointed towards the shower area, so that it recorded minors coming in and out of the
shower exposing their genitals. These recordings produced by Stephen involve minors
engaged in sexually explicit conduct including the lascivious display of the genitals of
the minors. None of the boys were aware that they were being recorded.

              (b)   On February 22, 2018, law enforcement officers searched two
residences owned or used by Stephen; one residence was Stephen's primary residence in
Monticello, Iowa and the other was a "lake house" in Delhi, Iowa. From the Monticello
residence, officers seized eleven (11) electronic devices that had been shipped and
transported in interstate commerce, including a LaCie Porsche Design external hard drive
(LaCie Hard Drive), found in Stephen's office. Three additional covert recording
devices similar in style to the one used by Stephen in hotel rooms in Lombard, Illinois
and Ankeny, Iowa were found as well as a covert recording device designed to look like,
and operate as, a mountable bath towel hook. These devices all belonged to Stephen.

              (c) From the Delhi residence, officers seized 22 electronic devices that had
been shipped and transported in interstate commerce including a covert recording device
designed to look like a smoke detector. This device was in the bathroom of the residence.
It was plugged in to an electrical outlet and charging. The mount for the device was
located directly above the toilet.

             (d) A review of the recovered items revealed that from 2008 or earlier,
Stephen had access to minors from age 9 to age 17 through basketball programs
commonly referred to as Barnstormers, Mavericks, or by other team names. Through
Stephen's connection to these programs as a coach and administrator, Stephen had the
personal information of many of the minors, and some of their minor friends and
acquaintances. In addition, Stephen traveled to various sporting events, including
basketball games and tournaments, with the minors and many times had the minors stay
in hotel rooms with him and sleep in the same bed with him.


                                            5



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 5 of 19
              (e) The LaCie Hard Drive was found to contain more than 400 electronic
file folders with titles in the last and then first names of the different minor boys
hereinafter referred to as victims. Approximately 400 of these file folders contain visual
depictions of nude minor males displaying their genitalia and many involve
masturbation by the minor boys. Victims include basketball players (and friends of
players) from as recent as 2018 and former basketball players and their friends from past
seasons going back several years and also includes minors involved in other sports.

             (f)   There were three different genre of visual depictions found in the
folders on the LaCie hard drive: (1) nude minor males secretly recorded in various
bathrooms (such as those discussed above); (2) visual depictions, including still images
and videos, of minor males taken by the minors themselves and depicting the minors
masturbating and/ or displaying their penises - these minors were persuaded, induced,
or enticed by Stephen to produce these visual depictions; and (3) visual depictions
produced by Stephen of minor males unconscious with their pants pulled down and their
genitals exposed. In some of these depictions, Stephen recorded himself touching the
genitals of the unconscious victims. Some of the file folders have only one type of visual
depiction whereas some have all three types.

               (g) In addition to locating file folders bearing the names of minor males,
officers located on the LaCie Hard Drive two file folders with the file names "Kylie
Leonard" (Leonard) and "Mikayla Timm" (Timm). These file folders each contained
photos (nude and clothed) of teenaged females, as well as video of what appears to be
female teenager masturbating with no face visible. Stephen assumed the identity of these
two girls and another young female named Calynn to initiate contact with the boys on
social media or otherwise. Stephen established FACEBOOK and Snapchat profiles using
the identities of these females and used these profiles to contact minor boys. Once
contact was made, Stephen used the female personae to persuade, induce, and entice the
minor boys to provide sexually explicit images of themselves. For instance, Stephen
posed as a teenaged girl, made contact, and then offered to exchange nude images with
the victims. As a female teenager, Stephen suggested the types of sexually explicit
image the victim should produce and then recorded and saved the pornographic images
the minors sent to him. Unbeknownst to the victims, Stephen used a software application
to record live transmissions made by the minor boys.

              (h) Stephen also saved chats between Leonard and/ or Timm and some of
the victims as well as account log-in information for the Leonard and Timm profiles.

             (i) With respect to Victim 1, who was either 14 or 15 years old at the time,
whose status as a minor was known to Stephen, and who is referred to in Count 1,
Stephen persuaded, induced, and enticed Victim 1 to produce visual depictions of Victim


                                            6



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 6 of 19
1 displaying his erect penis. Stephen admits that the visual depictions are of sexually
explicit conduct and were produced using materials that had traveled across state lines.

             G)     With respect to Victim 2, who was 14 to 17 years old at the time, whose
status as a minor was known to Stephen, and who is referred to in Count 2, Stephen
persuaded, induced, and enticed Victim 2 to produce visual depictions of Victim 2
displaying his erect penis and masturbating. Stephen admits that the visual depictions
are of sexually explicit conduct and were produced using materials that had traveled
across state lines.

               (k) With respect to Victim 3, who was 11 or 12 years old at the time, whose
status as a minor was known to Stephen, and who is referred to in Count 3, Stephen
persuaded, induced, and enticed Victim 3 to produce visual depictions of Victim 3
displaying his erect penis and masturbating. Stephen admits that the visual depictions
are of sexually explicit conduct and were produced using materials that had traveled
across state lines. In addition, Victim 3 traveled to basketball tournaments and games
with Stephen on several occasions, and went to Stephen's house in Delhi, Iowa. On the
LaCie Hard Drive, officers found a visual depiction with a date stamp in August of 2017,
that shows Stephen with his mouth on or near Victim 3' s penis while Stephen touched
Victim 3' s penis with his hand. This visual depiction was produced by Stephen, depicts
sexually explicit conduct, and was produced using materials that had been shipped in
interstate commerce. Prior to producing the visual depiction, Stephen gave Victim 3
medication which made him drowsy.

               (1) With respect to Victim 4, who was 13 or 14 years old at the time, whose
status as a minor was known to Stephen, and who is referred to in Count 4, Stephen
persuaded, induced, and enticed Victim 4 to produce visual depictions of Victim 4
displaying his erect penis and masturbating. Stephen admits that the visual depictions
are of sexually explicit conduct and were produced using materials that had traveled
across state lines.

               (m) With respect to Victim 5, who was 15 years old at the time, whose
status as a minor was known to Stephen, and who is referred to in Count 5, Stephen
persuaded, induced, and enticed Victim 5 to produce visual depictions of Victim 5
displaying his erect penis and masturbating. Stephen admits that the visual depictions
are of sexually explicit conduct and were produced using materials that had traveled
across state lines.

              (n) Stephen admits that he produced, or caused the production of, all of
the images of the victims (minor boys) depicted in the LaCie Hard Drive.



                                            7



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 7 of 19
      10.     Truthfulness of Factual Basis.       Defendant acknowledges that the above

statements are true. Defendant understands that, during the change of plea hearing, the

judge and the prosecutor may ask Defendant questions under oath about the offense to

which Defendant is pleading guilty, in the presence of Defendant's attorney. Defendant

understands that Defendant must answer these questions truthfully, and that Defendant

can be prosecuted for perjury if Defendant gives any false answers.

      11.    Waiver of Rule 410 Rights. The Defendant expressly waives Defendant's

rights under Rule 410 of the Federal Rules of Evidence and agrees that all factual

statements made in this plea agreement, including under the Elements Admitted, are

admissible against the Defendant. Should Defendant fail to plead guilty pursuant to this

plea agreement or move to withdraw his plea or to set aside his conviction, then these

admissions may be used against Defendant in the Government's case-in-chief and

otherwise, including during the continuing prosecution of this case.

      12.     Venue.   Defendant agrees that venue for this case is proper for the United

States District Court for the Northern District of Iowa.

D.     SENTENCING

      13.     Sentencing Guidelines. Defendant understands that Defendant's sentence

will be determined by the Court after considering the advisory United States Sentencing

Guidelines, together with other factors set forth by law.       The Sentencing Guidelines




                                               8



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 8 of 19
establish a sentencing range based upon factors determined to be present in the case,

which include, but are not limited to the following:

             (a) The Base Offense Level for Sexually Exploiting a Minor by Production of
             Sexually Explicit Visual Material; the parties agree that pursuant to USSG
             § 2G2.l(a), the Base Offense Level for Counts 1, 2, 3, 4, and 5 is 32;

             (b) The ages of the victim(s); the offenses charged in Counts 1, 2, 3, 4, and 5
             involved minors who had attained the age of twelve years but not attained
             the age of sixteen years, resulting in an increase by 2 levels pursuant to
             USSG § 2G2.l(b)(l)(B);

             (c) The commission of sexual acts with minors, the defendant admits that with
             respect to Victim 3, and with respect to some additional victims, he
             committed sexual acts and sexual contact resulting in a 2-level increase
             pursuant to USSG § 2G2.l(b)(2)(A) and the defendant understands that that
             there is evidence that, in at least one instance, he engaged in conduct
             described in 18 U.S.C. § 2241(b) which could result in an increase by 4 levels
             pursuant to USSG § 2G2.l(b)(2)(B);

             (d) Supervisory control, the defendant admits that some of the victims were
             in his custody, care, or supervisory control at the time some of the offenses
             were committed resulting in an increase by 2 levels pursuant to USSG §
             2G2.l(b)(5);

             (e) Use of a computer, the defendant admits that USSG § 2G2.l(b)(6) applies
             to his offenses because he used a computer to persuade, induce, and entice
             minors to engage in sexually explicit conduct, and did otherwise solicit
             participation by a minor in such conduct resulting in an increase by 2 levels;

             (f) Treatment of uncharged conduct, the defendant understands that the
             relevant conduct in this case involves the exploitation of approximately 400
             victims and that USSG Chapter Three, Part D shall be applied as if the
             exploitation of each minor had been contained in a separate count of
             conviction;

             (g) The Base Offense Level for Possessing Material Involving the Sexual
             Exploitation of a Minor, the parties agree that pursuant to USSG § 2G2.2(a)(l),
             the Base Offense Level for Count 6 is 18;



                                            9



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 9 of 19
     (h) The Base Offense Level for Transporting Material Involving the Sexual
     Exploitation of a Minor, the parties agree that pursuant to USSG § 2G2.2(a)(2),
     the Base Offense Level for Count 7 is 22;

     (i) Age or puberty of the victim, the parties agree that, with respect to Count
     6, some of the material involved minors under the age of 12 or prepubescent
     minors resulting in an increase by 2 levels pursuant to USSG § 2G2.2(b)(2);

     G) Whether the offense involved distribution of material, the parties agree that
     the defendant distributed pornographic materials to minors that was
     intended to persuade, induce, and entice minors to engage in prohibited
     sexual conduct but have reached no agreement that this results in any
     offense level increase;

     (k) Pattern of activity, the defendant admits that he engaged in a pattern of
     activity that involved the sexual abuse and exploitation of minors resulting
     in an increase of 5 levels;

     (1) Use of a computer, with respect to Counts 6 and 7, the defendant admits
     that he used a computer for the possession and receipt of the material,
     resulting in an increase of 2 levels pursuant to USSG § 2G2.2(b)(6);

     (m) Number of images, the defendant admits that the offenses in Count 6 and
     7 involved 600 or more images (each video and video-clip or similar visual
     depiction shall be considered to have 75 images) resulting in an increase of
     5 levels pursuant to USSG § 2G2.2(b)(7)(D);

     (n) Grouping rules and calculating the combined offense level, the parties
     understand that offenses charged in Counts 1, 2, 3, 4, and 5 are excluded
     from grouping of closely related counts, that pursuant to USSG § 3Dl.4(a)
     to calculate combined offense level, the group with the highest offense level
     is assigned one unit, one additional unit is added for each group that is
     equally serious or from 1 to 4 levels less serious, and that pursuant to USSG
     § 3Dl.4(b) and one-half unit is added for each group that is 5 to 8 levels less
     serious.

     (o) The nature and extent of Defendants criminal history (prior convictions), the
     defendant understands that his criminal history will be investigated to
     determine his Criminal History Category under the Federal Sentencing
     Guidelines; and



                                     10



Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 10 of 19
                 (p) Acceptance or lack of acceptance of responsibility, with the parties reaching
                 no final agreement concerning whether Stephen has fully accepted
                 responsibility by pleading guilty pursuant to this agreement.
                                                                                     II
Defendant understands that, under some circumstances, the Court may                       depart" or

11
     vary" from the Sentencing Guidelines and impose a sentence more severe or less severe

than provided by the guidelines, up to the maximum in the statute of conviction for each

offense including consecutive sentences for each count. Defendant has discussed the

penalties and the Sentencing Guidelines with his attorneys.

          14.    Acceptance of Responsibility. The Government agrees to recommend that

Defendant receive credit for acceptance of responsibility under USSG §3£1.1.                    The

Government reserves the right to oppose a reduction under §3£1.1 if after the plea

proceeding Defendant obstructs justice, fails to cooperate fully and truthfully with the

United States Probation Office, attempts to withdraw Defendant's plea, falsely denies or

frivolously contest relevant conduct, or otherwise engages in conduct not consistent with

acceptance of responsibility. If the base offense level is 16 or above, as determined by

the Court, the Government agrees that Defendant should receive a 3-level reduction,

based on timely notification to the Government of Defendant's intent to plead guilty.

          15.    Presentence Report.   Defendant understands that the Court may defer a

decision as to whether to accept this Plea Agreement until after a Presentence Report has

been prepared by the United States Probation Office, and after Defendant's attorney and

the Government have had an opportunity to review and challenge the Presentence

Report. The parties are free to provide all relevant information to the Probation Office


                                                 11



           Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 11 of 19
for use in preparing a Presentence Report.

      16.     Evidence at Sentencing. The parties may make whatever comment and

evidentiary offer they deem appropriate at the time of sentencing and entry of plea,

provided that such offer or comment does not violate any other provision of this Plea

Agreement.    Nothing in this Plea Agreement restricts the right of Defendant or any

victim to make an allocution statement, to the extent permitted under the Federal Rules

of Criminal Procedure, nor does this Plea Agreement convey any rights to appear at

proceedings or make statements that do not otherwise exist.

      17.    Sentence to be Decided by Judge -- No Promises . This Plea Agreement is

entered pursuant to Rule ll(c)(l)(A) of the Federal Rules of Criminal Procedure.

Defendant understands that the final sentence, including the application of the

Sentencing Guidelines and any upward or downward departures, is within the sole

discretion of the sentencing judge, and that the sentencing judge is not required to accept

any factual or legal stipulations agreed to by the parties. Any estimate of the possible

sentence to be imposed, by a defense attorney or the Government, is only a prediction,

and not a promise, and is not binding.       Therefore, it is uncertain at this time what

Defendant's actual sentence will be.

      18.    No Right to Withdraw Plea.      Defendant understands that Defendant will

have no right to withdraw Defendant's plea if the sentence imposed, or the application

of the Sentencing Guidelines, is other than what Defendant anticipated, or if the

sentencing judge declines to follow the parties' recommendations.


                                             12



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 12 of 19
E.     FINES, COSTS AND RESTITUTION

      19.        Fines and Costs. Issues relating to fines and/ or costs of incarceration are

not dealt with in this agreement, and the parties are free to espouse their respective

positions at sentencing.

       20.       Special Assessment.    Defendant agrees to pay the mandatory special

assessment of $100 ($100 per count) at or before the time of sentencing, as required by 18

u.s.c. § 3013.
       21.       Restitution. Defendant understands that the court is required to order the

defendant to pay restitution including the full amount of the victim's losses as determined

by the court including costs incurred by any victim for--

                 (a) medical services relating to physical, psychiatric, or psychological care;

                 (b) physical and occupational therapy or rehabilitation;

                 (c) necessary transportation, temporary housing, and child care expenses;

                 (d) lost income;

                 (e) attorneys' fees, as well as other costs incurred; and

                 (f) any other losses suffered by the victim as a proximate result of the
                     offenses.

F.     LIMITED SCOPE OF AGREEMENT

       22.       Limited Scope of Agreement. This Plea Agreement does not limit, in any

way, the right or ability of the Government to investigate or prosecute Defendant for

crimes occurring outside the scope of this Plea Agreement.             Additionally, this Plea

Agreement does not preclude the Government from pursuing any civil or administrative
                                                13



        Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 13 of 19
matters against Defendant, including, but not limited to, civil tax matters and civil

forfeiture which arise from, or are related to, the facts upon which this investigation is

based.

         23.    Agreement Limited to Northern District of Iowa.    This Plea Agreement is

limited to the United States Attorney's Office for the Southern District of Iowa serving,

in this case, as the United States Attorney for the Northern District of Iowa, due to recusal,

and cannot bind any other federal, state or local prosecuting, administrative, or

regulatory authorities.

G.       WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

         24.    Trial Rights Explained. Defendant understands that this guilty plea waives

the right to:

                (a)   Continue to plead not guilty and require the Government to prove
                      the elements of the crime beyond a reasonable doubt;

                (b)   A speedy and public trial by jury, which must unanimously find
                      Defendant guilty before there can be a conviction;

                (c)   The assistance of an attorney at all stages of trial and related
                      proceedings, to be paid at Government expense if he cannot afford
                      to hire an attorney;

                (d)   Confront and cross-examine adverse witnesses;

                (e)   Present evidence and to have witnesses testify on behalf of
                      Defendant, including having the court issue subpoenas to compel
                      witnesses to testify on Defendant's behalf;

                (f)   Not testify or have any adverse inferences drawn from the failure to
                      testify (although Defendant also has the right to testify, if Defendant
                      so chooses); and


                                              14



         Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 14 of 19
                (g)    If Defendant is convicted, the right to appeal, with the assistance of
                       an attorney, to be paid at Government expense if Defendant cannot
                       afford to hire an attorney.

          25.   Limited Waiver of Appeal and Post-Conviction Review - Conditional Plea.

Defendant knowingly and expressly waives any and all rights to appeal Defendant's

conviction in this case, including a waiver of all motions, defenses and objections which

Defendant could assert to the charge(s) or to the court's entry of judgment against

Defendant; except that both Defendant and the Government preserve the right to appeal

any sentence imposed by the district court, to the extent that an appeal is authorized by

law, and Defendant preserves the right to appeal the court's denial of Defendant's motion

to suppress entered on October 4, 2018 (Court's Docket No. 55). Also, Defendant

knowingly and expressly waives any and all rights to contest Defendant's conviction and

sentence in any post-conviction proceedings, including any proceedings under 28 U.S.C.

§ 2255.     These waivers are full and complete, except that they do not extend to the right

to appeal or seek post-conviction relief based on grounds of ineffective assistance of

counsel or prosecutorial misconduct.

H.        VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT WITH
          COUNSEL

          26.   Voluntariness of Plea.   Defendant represents that Defendant's decision to

plead guilty is Defendant's own, voluntary decision, and that the following is true:

                (a)    Defendant has had a full opportunity to discuss all the facts and
                       circumstances of this case with Defendant's attorney, and Defendant
                       has a clear understanding of the charges and the consequences of
                       this plea, including the maximum penalties provided by law.


                                               15



          Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 15 of 19
              (b)    No one has made any promises or offered any rewards in return for
                     this guilty plea, other than those contained in this written agreement.

              (c)    No one has threatened Defendant or his family to induce this guilty
                     plea.

              (d)    Defendant is pleading guilty because in truth and in fact Defendant
                     is guilty and for no other reason.

      27.     Consultation with Attorney. Defendant has discussed this case and this plea

with Defendant's attorney and states that the following is true:

              (a)    Defendant states that Defendant is satisfied with the representation
                     provided by Defendant's attorney.

              (b)    Defendant has no complaint about the time or attention his attorney
                     has devoted to this case nor the advice the attorney has given.

              (c)    Although Defendant's attorney has given Defendant advice on this
                     guilty plea, the decision to plead guilty is Defendant's own decision.
                     Defendant's decision to enter this plea was made after full and
                     careful thought, with the advice of Defendant's attorney, and with a
                     full understanding of Defendant's rights, the facts and circumstances
                     of the case, and the consequences of the plea.

I.     GENERAL PROVISIONS

       28.    Entire Agreement. This Plea Agreement, and any attachments, is the entire

agreement between the parties. Any modifications to this Plea Agreement must be in

writing and signed by all parties.

       29.    Public Interest.   The parties state this Plea Agreement is in the public

interest and it takes into account the benefit to the public of a prompt and certain

disposition of the case and furnishes adequate protection to the public interest and is in

keeping with the gravity of the offense and promotes respect for the law.


                                             16



       Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 16 of 19
          30.     Execution/Effective Date. This Plea Agreement does not become valid and

binding until executed by each of the individuals (or their designated representatives)

shown below.

J.        SIGNATURES

          31.     Defendant.   I have read all of this Plea Agreement and have discussed it

with my attorneys. I fully understand the Plea Agreement and accept and agree to it

without reservation. I do this voluntarily and of my own free will. No promises have

been made to me other than the promises in this Plea Agreement.            I have not been

threatened in any way to get me to enter into this Plea Agreement. I am satisfied with

the services of my attorneys with regard to this Plea Agreement and other matters

associated with this case. I am entering into this Plea Agreement and will enter my plea

of guilty under this Agreement because I committed the crime to which I am pleading

guilty. I know that I may ask my attorneys and the judge any questions about this Plea

Agreement, and about the rights that I am giving up, before entering into the plea of

guilty.

          \C}\\   I\~
          Date


          32.     Defendant 's Attorneys.   We have read this Plea Agreement and have

discussed it in its entirety with our client. There is no Plea Agreement other than the

agreement set forth in this writing. Our client fully understands this Plea Agreement.

We are satisfied our client is capable of entering into this Plea Agreement, and does so


                                               17



          Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 17 of 19
voluntarily of his own free will, with full knowledge of his legal rights, and without any

coercion or compulsion.     We have had full access to the Government's discovery

materials, and we believe there is a factual basis for the plea. We concur with our client

entering into this Plea Agreement and in entering a plea of guilty pursuant to the Plea

Agreement.

      \()
      Date                                       ~ar~~'fl'\>'vft'-~--l.------------.=::::::~
                                                 Attorney for Defendant
                                                 211 - 3rd A venue, SW
                                                 Cedar Rapids, IA 52404
                                                 Tel: (319) 862-2519
                                                 Fax: (319) 862-2529
                                                 Email: attybrown@aol.com


        ID- 11--
      Date
                       1   c(                    M
                                                 ~f.f)kt&_r
                                                 Attorney for Defendant
                                                 425 2nd Street SE, Suite 425
                                                 Cedar Rapids, IA 52401
                                                 Tel: (319) 365-7259
                                                 Email: legalmail@markcmeyer.com




                                            18



       Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 18 of 19
33.   United States. The Government agrees to the terms of this Plea Agreement.

                                       Marc Krickbaum
                                       United States Attorney


                                By :
                                                   Cronk III/ Amy Jennings
                                       Assi         nited States Attorneys
                                       131 East Fourth Street, Suite 310
                                       Davenport, Iowa 52801
                                       Tel: (563) 449-5432
                                       Fax: (563) 449-5433
                                       Email: cliff.cronk@usdoj.gov
                                               / amy.jennings2@usdoj .gov




                                  19



 Case 1:18-cr-00031-CJW Document 62 Filed 10/18/18 Page 19 of 19
